DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 requires an “R-shaped cross sectional shape”.  As understood from the specification, the surface layer edge portion of substrate 1 has an R-shaped cross-sectional shape in a thickness direction of substrate 1.  However, Fig. 5, in cross-section, does not show any R-shape.  As best understood by the examiner, the R-shaped cross sectional shape indicates that the upper surface of an outer peripheral wall has rounded corners (or at least one rounded corner) and a flat surface for bonding the thin film.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The term “loosened” in claim 2 and claim 9 is a relative term which renders the claim indefinite. The term “loosened” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 3-4 are rejected as being dependent upon claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hunziker et al. (US2015/0143874 herein after “Hunziker”).

Claim 1.  Hunziker discloses a gas sensor device (Fig. 1b), comprising: a substrate (support 2) having a cavity (cavity 7) structure; a gas sensor (sensitive element 1) disposed in a recess portion of the cavity structure of the substrate (see Fig. 1b); and a thin film (venting medium 6, also called venting film [0006]) bonded to the substrate, covering the recess portion, and being impermeable to liquid and permeable to gas ([0005-0006] the venting medium enables the passage of gas while preventing the passage of particles, liquid, oils, contaminants, etc.).

Claim 5. Hunziker discloses the gas sensor device according to claim 1.  Hunziker discloses wherein the thin film (venting medium 6) is bonded only to a center portion on an upper surface of an outer peripheral wall portion that defines the recess portion of the substrate (the venting medium 6 is bonded via adhesive material 5 to the substrate 2 at a center of an outer peripheral wall that defines the recess 7, see Fig. 1b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hunziker in view of Heijne et al. (US3907657 herein after “Heijne”)
Claim 7: Hunziker teaches the gas sensor device according to claim 1.  Hunziker fails to teach wherein the thin film is a metal thin film.
	However, Heijne teaches a gas analysis apparatus including a semipermeable membrane which can be made of silicon rubbers, PTFE, or specific metals including palladium for hydrogen and silver for oxygen (col. 3, lines 1-7). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a metal thin film (venting medium 6) made of metal in order to selectively diffuse gases to the sensor while preventing debris and moisture from reaching the gas sensor. 

Claim 8. Hunziker in view of Heijne teaches the gas sensor device according to claim 7.  Hunziker fails to teach wherein a material of the metal thin film is any one of Pd, a Pd alloy, a Pd-Cu alloy, and TiN.
	However, Heijne teaches a gas analysis apparatus including a semipermeable membrane which can be made of silicon rubbers, PTFE, or specific metals including palladium for hydrogen and silver for oxygen (col. 3, lines 1-7). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a metal thin film (semipermeable membrane), as taught by Heijne, as the venting medium taught by Hunziker in order to selectively diffuse gas species to the gas sensor while preventing debris and moisture from reaching the gas sensor.
	

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hunziker in view of Kaljakin et al. (RU2483299, herein after “Kaljakin”).
Claim 2, as best understood: Hunziker teaches the gas sensor device according to claim 1. Hunziker fails to teach wherein a part of the thin film covering the recess portion is loosened.
	However, Kaljakin teaches a selective membrane for a gas sensor wherein the selective membrane is pleated (second full paragraph, page 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a pleated selective membrane in order to increase the area of contact with the sampling environment.

Claim 3. Hunziker in view of Kaljakin teaches the gas sensor device according to claim 2.  Hunziker fails to teach wherein the part of the thin film covering the recess portion has at least one recess shape, at least one projection shape, or at least one recess-projection shape.
	However, Kaljakin teaches a pleated selective membrane which would include both a recess and projection shapes of the membrane. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a pleated selective membrane in order to increase the area of contact with the sampling environment.

Claim 4. Hunziker in view of Kaljakin teaches the gas sensor device according to claim 3. Hunziker fails to teach wherein the part of the thin film covering the recess portion has one recess shape, one projection shape, or one recess-projection shape.
	However, Kaljakin teaches a pleated selective membrane which would include both a recess and projection shapes of the membrane. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a pleated selective membrane in order to increase the area of contact with the sampling environment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunziker in view of Vaganov (US6787052 herein after “Vaganov”).
Claim 6: Hunziker teaches the gas sensor device according to claim 1.  Hunziker fails to teach wherein at least one of an inner peripheral portion and an outer peripheral portion of an upper surface of an outer peripheral wall portion that defines the recess portion of the substrate has an R-shaped cross-sectional shape in a thickness direction of the substrate, and the thin film is bonded only to a flat portion other than an R-shaped portion on the upper surface of the substrate.
	Vaganov teaches that mechanical stress concentrates at corners (col. 9, lines 15-22) and in order to reduce the stress, the corners are rounded. 
	Hunziker places the adhesive on the support 2 such that it does not extend to the edges/corners of the support 2.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to round corners, as taught by Vaganov, of the support means 2 of Hunziker in order to reduce stresses on the support and improve mechanical properties of the support. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hunziker in view of Heijne further in view of Kaljakin. 
Claim 9, as best understood: Hunziker teaches a gas sensor device (Fig. 1b), comprising: a substrate (support 2) having a cavity (cavity 7) structure; a gas sensor (sensitive element 1) disposed in a recess portion of the cavity structure of the substrate (see Fig. 1b); and a thin film (venting medium 6, also called venting film [0006]) bonded to the substrate, covering the recess portion, and being impermeable to liquid and permeable to gas ([0005-0006] the venting medium enables the passage of gas while preventing the passage of particles, liquid, oils, contaminants, etc.); wherein the thin film (venting medium 6) is bonded only to a center portion on an upper surface of an outer peripheral wall portion that defines the recess portion of the substrate (the venting medium 6 is bonded via adhesive material 5 to the substrate 2 at a center of an outer peripheral wall that defines the recess 7, see Fig. 1b).
	Hunziker fails to teach wherein a part of the thin film covering the recess portion is loosened, the part of the thin film covering the recess portion has one recess shape, one projection shape, or one recess-projection shape, and a material of the metal thin film is any one of Pd, a Pd alloy, a Pd-Cu alloy, and TiN.
	However, Heijne teaches a gas analysis apparatus including a semipermeable membrane which can be made of silicon rubbers, PTFE, or specific metals including palladium for hydrogen and silver for oxygen (col. 3, lines 1-7). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a metal thin film (venting medium 6) made of metal in order to selectively diffuse gases to the sensor while preventing debris and moisture from reaching the gas sensor. 
	Hunziker in view of Heijne fails to teach wherein a part of the thin film covering the recess portion is loosened, the part of the thin film covering the recess portion has one recess shape, one projection shape, or one recess-projection shape.
	However, Kaljakin teaches a pleated selective membrane (second full paragraph, page 3) which would include both a recess and projection shapes of the membrane. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a pleated selective membrane in order to increase the area of contact with the sampling environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20030230798, Fast Radius (“Mitigate stress concentration with these design tips”) both teach designing to reduce mechanical stresses including the knowledge that stress concentrates at sharp corners.  US2722123, US2874596, US5645626: these teach the use of corrugated diaphragms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        12/11/22

/DAVID Z HUANG/Primary Examiner, Art Unit 2855